—In a proceeding to validate a petition designating John F. Pasquerella and William H. Ryan as candidates in a primary election to be held on September 13, 1994, for the nomination of the Republican Party as its candidates for the public offices of Mayor of the Village of Ossining and Village Trustee of the Village of Ossining, respectively, the appeal is from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated August 16, 1994, which granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the application is denied, and the Westchester County Board of Elections is directed to remove John F. Pasquerella and William H. Ryan from the appropriate ballot.
The alleged delivery of an unmarked envelope containing "Acceptances of Designation” and "Certificates of Authorization” to the desk of the Deputy Commissioner of the Westchester County Board of Elections within the statutory time limit did not comply with the statutory requirements that they be "filed in the office of the Board of Elections”, and at the time of filing "be endorsed * * * with the day, hour and minute of such filing” (Election Law § 6-144). The envelope was discovered on the Deputy Commissioner’s desk approximately eight days after the time limit ran. This failure to file within the time prescribed is a fatal defect (see, Election Law § 1-106 [2]). Thompson, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.